             Case 2:20-cv-01113-TSZ Document 23 Filed 03/25/21 Page 1 of 1




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
         BRENT FREI,
 8                             Plaintiff,
                                                        C20-1113 TSZ
 9            v.
                                                        MINUTE ORDER
10       FEDERAL INSURANCE COMPANY,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)   The stipulation to allow Plaintiff leave to file a First Amended Complaint,
14
   docket no. 22, is GRANTED. Plaintiff shall electronically file the First Amended
   Complaint, attached as Exhibit A to the stipulation, via the Case Management and
15
   Electronic Case Filing (“CM/ECF”) system within seven (7) days of the date of this
   Minute Order.
16
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 25th day of March, 2021.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Gail Glass
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
